Citation Nr: 1222700	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating higher than 10 percent for service-connected left knee patellofemoral pain syndrome, status post surgery, prior to November 26, 2008; and entitlement to a disability rating higher than 60 percent for service-connected rheumatoid arthritis affecting the bilateral ankles, bilateral wrists, bilateral hands, bilateral knees, and back from November 26, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated October 2006 and April 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the interest of clarity, the complex procedural history of this appeal is summarized below.  

Service connection for bilateral patellofemoral pain syndrome was established in January 1992, and the RO assigned an initial noncompensable (zero percent) disability rating under DC 5099-5003, effective May 2, 1991.  

In February 2001, the RO increased the Veteran's disability rating to 10 percent under DC 5003, effective June 2, 2000.  However, in July 2002, the RO granted separate 10 percent ratings for service-connected left and right knee patellofemoral syndrome under DC 5099-5257, effective from October 2001.  

In November 2002, the Veteran filed an increased rating claim for his service-connected bilateral knee disability.  In a November 2003 rating decision, the RO granted a temporary total 100 percent rating for the Veteran's service-connected right knee disability, effective December 19, 2002, based upon evidence showing that the Veteran underwent surgery on his right knee which required at least one month of convalescence.  A 20 percent rating was assigned to his right knee disability under DC 5099-5257, effective February 1, 2003.  The issue of entitlement to an increased rating for the left knee disability was deferred at that time.  

Subsequently, in a January 2004 rating decision, the RO continued the 10 percent rating assigned to the Veteran's service-connected left knee disability.  However, the RO extended the temporary total rating assigned to the Veteran's service-connected right knee disability to September 17, 2003, after which a 20 percent rating was assigned, effective October 1, 2003.  

In November 2005, the Veteran filed an informal claim seeking a temporary total rating for his service-connected left knee disability, as well as entitlement to service connection for PTSD, which is the basis of the current appeal.  

In an October 2006 rating decision, the RO granted a temporary total rating for the Veteran's service-connected left knee disability, effective October 19, 2005, based upon evidence showing that he underwent surgery on his left knee which required at least one month of convalescence.  A 10 percent rating was assigned to the left knee disability under DC 5099-5257, effective May 1, 2006.  A decision as to the PTSD issue was deferred at that time.  

The Veteran disagreed with the RO's determination as to the disability rating assigned to his left knee disability as of May 1, 2006.  In April 2007, the RO issued a rating decision wherein it denied service connection for PTSD and continued the 10 percent rating for service-connected left knee disability, post surgery.  However, the RO granted a separate noncompensable (zero percent) disability rating for a scar associated with the service-connected left knee disability under DC 7805, effective September 27, 2006.  

In January 2008, the Veteran disagreed with the RO's determination as to the denial of service connection for PTSD.  In May 2008, the RO issued a statement of the case addressing the issue of entitlement to a disability rating higher than 10 percent for service-connected left knee patellofemoral pain syndrome.  

In July 2008, the Veteran filed a substantive appeal as to the issue of entitlement to a disability rating higher than 10 percent for service-connected left knee disability.  However, he also filed an informal claim seeking service connection for rheumatoid arthritis as secondary to his service-connected bilateral knee disability.  

In a November 2008 rating decision, the RO re-characterized the Veteran's service-connected bilateral knee disabilities as rheumatoid arthritis affecting the left and right knees but continued the 10 and 20 percent disability ratings respectively assigned thereto.  

In November 2008, the Veteran filed an informal claim seeking service connection for rheumatoid arthritis affecting the bilateral hands, wrists, ankles, and spine, and, in July 2009, the RO issued a rating decision granting a 60 percent rating for rheumatoid arthritis affecting the bilateral ankles, wrists, hands, knees, and back under DC 5002, effective November 26, 2008.  

As to the PTSD claim, the RO issued a statement of the case in March 2009, after which the Veteran perfected his appeal by submitting a substantive appeal, via VA Form 9, in May 2009.  

Thereafter, in October 2011, the RO issued a supplemental statement of the case addressing the issues of (1) service connection for PTSD and (2) entitlement to an increased rating for the service-connected left knee disability, including entitlement to a rating higher than 10 percent for service-connected left knee patellofemoral pain syndrome, status post surgery, prior to November 26, 2008, and entitlement to a rating higher than 60 percent for service-connected rheumatoid arthritis, to include the knees, effective from November 26, 2008. 

The Board notes that, while the Veteran has not expressly appealed the grant of the 60 percent rating for rheumatoid arthritis affecting the bilateral ankles, wrists, hands, knees, and back, or the noncompensable rating for the left knee scar, these disabilities are associated with the Veteran's service-connected left knee disability and, are thus, contemplated by the pending appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability pertaining to a certain body part); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for the conditions is not duplicative or overlapping).  In this regard, the Board notes that the Veteran is presumed to be seeking the highest rating available for his service-connected left knee disability and, because he has not expressed satisfaction with the ratings currently assigned to his left knee disability, the appeal for an increased rating involving all disabilities and conditions related to his right knee disability continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Accordingly, the Board will proceed to evaluate the merits of the Veteran's service connection and increased rating claim.  However, for reasons discussed below, the issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Prior to November 26, 2008, the Veteran's service-connected left knee disability was manifested by no more than mild instability, as evidenced by the subjective complaints of left knee instability and x-rays evidence of minimal medial femorotibial subluxation, without objective, clinical evidence of instability in the left knee.  X-rays of the Veteran's left knee revealed osteoarthritis, with objective evidence of painful, limited motion.  The Veteran was able to demonstrate normal extension to zero degrees and flexion to no less than 100 degrees, with objective evidence of pain.  The preponderance of the evidence does not reflect that the Veteran's left knee disability was manifested by ankylosis, dislocated or removed semilunar cartilage, or genu recurvatum.  Additional functional limitation due to pain is not shown to any significant degree.  

2.  From November 26, 2008, the Veteran's service-connected rheumatoid arthritis affecting the bilateral ankles, wrists, hands, knees, and back is manifested by subjective complaints of pain, swelling, and stiffness in his joints, with frequent flare-ups and resulting functional impairment in gripping, grasping, walking, and moving around in general.  The objective evidence reflects that the Veteran has constitutional symptoms of arthritis, including anorexia, weakness, weight loss, and debilitation.  However, the preponderance of the evidence reflects that the Veteran is able to demonstrate normal range of motion in his lumbar spine, fingers, and bilateral ankles, with only slightly limited range of motion in his bilateral wrists and knees.  The evidence also shows the Veteran has normal muscle strength and no sensory loss in each affected joint.  Moreover, while the evidence reflects that the Veteran has difficulty gripping, grasping, and walking, there is no indication or allegation that he is totally unable to perform these or any function as a result of his service-connected multi-joint rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  Prior to November 26, 2008, the schedular criteria for a disability rating higher than 10 percent for service-connected left knee patellofemoral pain syndrome, status post surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5257 (2011).

2.  Prior to November 26, 2008, the schedular criteria for a separate 10 percent disability rating for service-connected left knee osteoarthritis manifested by limited, painful motion have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2011).

3.  From November 26, 2008, the schedular criteria for a disability rating higher than 60 percent for service-connected rheumatoid arthritis affecting the bilateral ankles, wrists, hands, knees, and back have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in April 2006, prior to the initial unfavorable rating decision in October 2006, of the evidence and information necessary to substantiate his claim for a temporary total rating and how disability ratings and effective dates are assigned.  He was also advised of the responsibilities of the Veteran and VA in obtaining such evidence.  Thus, the Board finds that all proper notice has been provided to the Veteran.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including the Veteran service treatment records and all post-service records identified by the Veteran and the evidentiary record.   The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition to the foregoing, the Veteran was afforded several VA examinations in connection with his appeal, including in September 2006, October 2008, May 2009, and February 2010.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As noted in the Introduction of this decision, the Veteran is seeking an increased rating for his service-connected left knee disability, which includes entitlement to a rating higher than 10 percent for service-connected left knee patellofemoral pain syndrome, status post surgery, prior to November 26, 2008 and a rating higher than 60 percent for service-connected rheumatoid arthritis affecting bilateral ankles, wrists, hands, knees, and back as of November 26, 2008.  

The Board will proceed to evaluate the Veteran's increased rating claims separately.  In evaluating the Veteran's claims, the Board will consider all potentially applicable diagnostic codes in order to afford him the highest possible disability rating.  

Left Knee Prior to November 2008

As noted, from May 1, 2006 (following the temporary total rating granted based upon surgical treatment requiring convalescence) to November 26, 2008, the Veteran's service-connected left knee disability is rated 10 percent disabling under DC 5099-5272.  

The Veteran has asserted that his service-connected left knee disability warrants a higher disability rating during that time.  

The Veteran's specific disability (left knee patellofemoral pain syndrome) is not listed on the Rating Schedule, and the RO assigned DC 5099-5257 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The second diagnostic code is the residual condition on the basis for which the rating is determined.  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 5257, for recurrent subluxation or lateral instability of the knee.

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating, if slight; a 20 percent rating, if moderate; and a 30 percent rating, if severe.  

Turning to the merits of the Veteran's claim, the Board notes that the pertinent evidence of record consists of VA examination reports dated September 2006 and October 2008.  The evidentiary record also contains various private treatment records dated from 2007 to 2008, which variously reflect that the Veteran has chondromalacia and patellofemoral type symptoms with persistent complaints of left knee pain; however, these records do not contain any other objective evidence that is relevant to the Veteran's left knee disability.  See private medical records from Dr. S.S. dated June 2007 and Dr. C.A. dated from April to May 2008  

The preponderance of the pertinent evidence reflects that, from May 2006 to November 2008, the Veteran's service-connected left knee disability was manifested by subjective complaints of pain.  See Id.; VA examination reports dated September 2006 and October 2008.  

At the September 2006 VA examination, the Veteran reported having pain, as well as weakness, stiffness, instability, giving way, locking, fatigability, lack of endurance, and a little swelling; however, he denied having any episodes of dislocation or subluxation.  The Veteran reported having inflammatory arthritis with pain, heat, and slight swelling.  He also reported having flare-ups of pain five nights a week which lasted for five hours and were precipitated by rainy, cold weather and riding in the car.  The Veteran reported that the flare-ups caused additional limitation of motion manifested by an inability to bend his left knee, and he also reported that his functional impairment is 75 percent during flare-ups.  

On objective examination, the Veteran was able to demonstrate range of motion from zero to 100 degrees, with moderate to severe pain.  The examiner noted that repetitive motion resulted in an additional 10 percent loss in limitation of motion due to pain, fatigability, and lack of endurance.  There was also tenderness and crepitus to palpation on the knee, with no erythema.  The knee was stable on examination and McMurray's test was negative.  X-rays revealed minimal left patellofemoral osteoarthritis, with minimal suprapatellar bursa swelling and minimal medial femorotibial subluxation.  

The VA examiner noted there were three scars on the Veteran's left knee, two of which were located in the inferior patellar area and measured .5 cm by .5 cm.  The third scar was located on the superolateral aspect of the left knee and measured .3 cm by .3 cm.  The scars located on the inferior patellar area were hyperpigmented but each scar was flat and stable, with no keloid formation, swelling, and no adherence to underlying tissue surfaces.  

At the October 2008 VA examination, the VA examiner noted that the Veteran was diagnosed with rheumatoid arthritis affecting the bilateral knees in 2007.  The Veteran reported having constant knee pain, with occasional swelling, popping, and decreased range of motion.  He reported having severe flare-ups of rheumatoid arthritis about two to three times a month, which last up to 10 days.  He also reported having moderate to severe functional impairment during his flare-ups.  

Objective examination revealed the Veteran was able to demonstrate range of motion from zero to 135 degrees, with pain from 95 to 100 degrees.  There was no additional limitation of movement on repetition.  There was crepitus, tendonitis, and guarding noted on examination, but there was no grinding, instability, and abnormality involving the patella or meniscus.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a rating higher than 10 percent based upon instability.  In making this determination, the Board notes that the 10 percent rating currently assigned adequately contemplates the Veteran's occasional, subjective report of left knee instability, as well as the x-ray evidence of minimal medial femorotibial subluxation.  However, the Board finds probative that the Veteran did not report experiencing instability in his left knee at the October 2008 VA examination and that there is no objective clinical evidence of instability in the preponderance of the evidence of record.  Therefore, the Board finds that the Veteran's left knee instability is no more than mild and does not warrant a disability rating higher than 10 percent under DC 5257.  

Given the x-ray evidence showing osteoarthritis, the Board has considered whether a higher rating may be granted under DC 5003 for degenerative arthritis.  In this regard, VA's General Counsel has determined that separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  

When a rating has been assigned under DC 5257, to warrant a separate rating for arthritis established by x-ray, the limitation of motion need not be compensable under DC 5260 or 5261.  A compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  In addition, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee in order to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

Under DC 5003, degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See Id.  

In evaluating the Veteran's claim, the Board notes that, while the Veteran is able to demonstrate normal extension to zero degrees in his left knee, he has demonstrated limitation of flexion in his left knee to no less than 100 degrees, with objective evidence of pain.  See VA examination reports dated September 2006 and October 2008.  The Veteran's limited flexion does not warrant a compensable disability rating under DC 5260; however, the objective evidence of arthritis with limited, painful motion while demonstrating extension of the knee is sufficient to warrant the grant of a separate 10 percent rating under DC 5003/5260 and C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  

A higher, separate rating is not warranted, however, because the Veteran has not demonstrated limitation of flexion or extension which warrants a higher, or even compensable, rating under DC 5260 and his service-connected left knee disability does not involve two or more major or minor joint groups.  

Therefore, a separate 10 percent rating, but no higher, is warranted for the arthritis manifested by painful, limited motion in the Veteran's left knee.  

As noted, the Board has considered the Veteran's service-connected left knee disability under all other potentially applicable diagnostic codes.  However, there is no lay or medical evidence showing ankylosis in the left knee.  In fact, as noted, the preponderance of the evidence shows that the Veteran is able to demonstrate movement in all planes of excursion during the time period in question.  Therefore, higher disability ratings are not warranted based upon ankylosis or limitation of flexion or extension and, thus, DCs 5256, 5260, and 5261 are not for application in this case.  

Likewise, the Board finds that DCs 5258, 5259, and 5263 do not assist the Veteran in obtaining a higher disability rating, as there is no lay or medical evidence showing that his left knee disability is manifested by dislocated or removed semilunar cartilage or genu recurvatum.  

Under DC 5262, disability ratings are assigned for impairment of the tibia or fibula based upon malunion of such with resultant knee or ankle disability, or nonunion of such with loose motion and requiring a brace.  The evidence of record shows an impairment of the Veteran's left knee tibia, as x-rays revealed minimal medial femorotibial subluxation.  However, the Board finds that the Veteran's tibia impairment is contemplated by the 10 percent rating currently assigned under DC 5257 and that a separate rating granted under DC 5262 would amount to pyramiding, which is prohibited.  See 38 C.F.R. § 4.14; Esteban, supra.  Therefore, the Board finds that DC 5262 is not for application in this case.  

The Board has considered whether the scars associated with the Veteran's left knee disability may be awarded a higher, compensable disability rating.  As noted, the Veteran's service-connected left knee scar is currently rated a noncompensable (zero percent) disability rating under DC 7805.  

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

Under the regulations and criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination. 38 C.F.R. § 4.118, DCs 7802 to 7804 (2011).  Under DC 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  

In evaluating the Veteran's left knee scars, the Board notes that the preponderance of the evidence does not reflect that any left knee scar covers an area of 144 square inches or more, is painful, or causes limited motion.  In addition, as noted, the Veteran has not shown limitation of flexion or extension of the left knee which warrants a compensable disability rating under DCs 5260 or 5261.  Therefore, the Board finds that a separate compensable rating is not warranted for the Veteran's service-connected left knee scars.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require consideration of the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's left knee under the criteria of DeLuca, supra, the Board notes that the Veteran has reported experiencing flare-ups of pain several times a week due to changes in the weather and riding in a car.  The Veteran has also reported that his flare-ups result in a 75 percent functional impairment manifested by an inability to bend his knee.  See September 2006 VA examination report; see also October 2008 VA examination report.  While no VA examiner has estimated the Veteran's functional loss due to pain during flare-ups, the Board notes that the September 2006 VA examiner noted that repetitive motion of the left knee resulted in an additional 10 percent loss in limitation of motion due to pain, fatigability, and lack of endurance.  Nevertheless, the Board notes that the 10 percent rating assigned herein, based upon the Veteran's left knee arthritis manifested by painful, limited motion, contemplates his additional functional loss due to pain, including during motion.  There is no lay or medical evidence of record which shows that the Veteran's daily flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's left knee disability have remained relatively stable throughout the time period in question.  See Hart, 21 Vet. App. at 509-10.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 10 percent based upon instability.  However, the preponderance of the evidence supports the grant of a separate 10 percent disability rating, but no higher, for the Veteran's left knee arthritis manifested by limited, painful motion.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Rheumatoid Arthritis from November 26, 2008

As noted, from November 26, 2008, the Veteran's service-connected rheumatoid arthritis affecting his bilateral ankles, bilateral wrists, bilateral hands, bilateral knees, and back is rated 60 percent disabling under DC 5002.  

Under DC 5002, rheumatoid arthritis warrants a 100 percent rating with constitutional manifestations associated with active joint involvement which is totally incapacitating.  A 60 percent rating is warranted for less than criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three of more times a year and a 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  

The pertinent evidence of record includes VA examination reports dated May 2009 and February 2010, as well as VA and private treatment records dated from 2008 to 2011.  

By way of background, as noted earlier, the Veteran was diagnosed with rheumatoid arthritis affecting his bilateral knees in approximately 2007, which progressed to affect his lumbar spine, bilateral hands, wrists, and ankles.  The evidence shows that the Veteran's multi-joint rheumatoid arthritis has resulted in difficulty gripping and grasping things, walking, climbing, staying asleep due to pain, and with morning stiffness.  See letters from Dr. C.A. dated April, May, and September 2008.  

The evidence dated from November 2008 reflects that the Veteran's multi-joint rheumatoid arthritis is manifested by subjective complaints of swelling, pain, and stiffness in his hands, ankles, and spine.  The Veteran has variously reported experiencing flare-ups of pain which occur every other week to every six weeks, during which he is confined to his bed and unable to work.  During his flare-ups, the Veteran experiences swelling, severe pain, and redness in each joint involved and uses a cane for ambulation.  See VA examination reports dated May 2009 and February 2010.  

The objective evidence reflects that the Veteran has constitutional symptoms of arthritis, including anorexia, weakness, weight loss, and debilitation.  See May 2009 VA examination report.  The objective evidence also reflects that the Veteran experiences swelling, effusions, tenderness, and laxity in each affected joint.  See February 2010 VA examination report; statements from Dr. C.A. dated April, May, and July 2009. 

At the May 2009 VA examination, the Veteran reported experiencing giving way, pain, stiffness, and weakness in his bilateral ankles but he denied experiencing incoordination and episodes or dislocation, subluxation, or locking.  There was objective evidence of tenderness and guarding of movement, but there was no instability or tendon abnormality noted.  Objective examination at both the May 2009 and February 2010 VA examinations revealed the Veteran was able to demonstrate bilateral dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees, with objective evidence of pain.  At an outpatient appointment in December 2009, the Veteran's bilateral plantar flexion was limited to 40 degrees.  

As to his lumbar spine impairment, the Veteran has denied experiencing associated genitourinary symptoms, such as urinary incontinence, retention, or frequency or erectile dysfunction.  He has also denied having numbness, paresthesias, or leg and foot weakness.  However, he has reported having incapacitating episodes every other week during which he is unable to walk more than a few yards.  There is objective evidence of guarding and tenderness but no evidence of spasm, atrophy or weakness.  Objective examination reveals that the Veteran is able to demonstrate extension from zero to 30 degrees, flexion from zero to 90 degrees, and lateral flexion to 30 degrees in both directions.  There was objective evidence of painful motion but no additional limitation of motion after repetition.  See May 2009 VA examination report.  In December 2009, the Veteran's range of motion was limited to 25 degrees in extension and lateral flexion.  

As to his bilateral wrist impairment, the Veteran has reported experiencing overall decreased hand strength bilaterally, with pain, limited motion, swelling, weakness, and stiffness affecting all digits.  He has also reported experiencing flare-ups in all of his fingers, including the interphalangeal, proximal interphalangeal (PIP), distal interphalangeal (DIP), and metacarpal joints every two weeks.  While the Veteran has reported experiencing limited motion in his hands, the objective evidence of record consistently shows that there is normal extension in the DIP, PIP, and metacarpal joints, with no gap between his fingers and the crease in his hands.  Nevertheless, the evidence shows that, with his bilateral wrists, the Veteran can demonstrate extension and flexion from zero to 60 degrees, radial deviation from zero to 20 degrees, and ulnar deviation from zero to 30 degrees bilaterally.  See December 2009 VA outpatient treatment record.  There is no objective evidence of additional limitation of motion or pain with repetition, or any evidence of impaired or decreased strength or dexterity.  See VA examination reports.  

As to his bilateral knee impairment, the pertinent evidence of record reflects that the Veteran is able to demonstrate normal extension to zero degrees bilaterally, with flexion limited to 130 and 135 degrees in his right and left knees, respectively.  There is objective evidence of painful motion.  See February 2010 VA examination report; see also December 2009 VA outpatient treatment record.  

The preponderance of the evidence shows that the Veteran has normal muscle strength and no sensory loss in his bilateral ankles, bilateral wrists, bilateral hands, bilateral knees, and back.  See VA examination reports.  

Based on the foregoing, the Board finds the preponderance of the evidence does not support the grant of a higher, 100 percent rating for service-connected multi-joint rheumatoid arthritis.  Indeed, while the evidence clearly shows that the Veteran experiences moderate to severe functional limitation in his bilateral ankles, bilateral wrists, bilateral hands, bilateral knees, and back due to rheumatoid arthritis, the preponderance of the evidence does not reflect that he is totally incapacitated as a result thereof.  

As discussed above, the evidence shows that the Veteran's service-connected multi-joint rheumatoid arthritis results several symptoms, including pain, swelling, and stiffness in his joints, with frequent flare-ups and resulting functional impairment in gripping, grasping, walking, and moving around in general.  The objective evidence also reflects that the Veteran has constitutional symptoms of arthritis, including anorexia, weakness, weight loss, and debilitation.  However, the Board finds that the Veteran's service-connected multi-joint rheumatoid arthritis more nearly approximates the level of disability contemplated by the 60 percent rating under DC 5002, as the preponderance of the evidence reflects that the Veteran is able to demonstrate normal range of motion in his lumbar spine, finger, and bilateral ankles, with only slightly limited range of motion in his bilateral wrists and knees.  See 38 C.F.R. § 4.71a, Plates I, II; Diagnostic Codes 5228, 5229, 5230; General Rating Formula for Diseases and Injuries of the Spine, Note (2).  In addition, there is normal muscle strength and no sensory loss in each affected joint.  Moreover, while the evidence reflects that the Veteran has difficulty gripping, grasping, and walking, there is no indication or allegation that he is totally unable to perform these or any function as a result of his service-connected multi-joint rheumatoid arthritis.  Therefore, total incapacitation due to service-connected multi-joint rheumatoid arthritis is not shown by the preponderance of the evidence and a rating higher than 60 percent is not warranted.  

The Board has considered the Veteran's service-connected multi-joint rheumatoid arthritis under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign an evaluation higher than the 60 percent rating currently assigned.  

Indeed, the Board finds that the 60 percent rating currently assigned adequately reflects the functional impairment experienced by the Veteran as a result of his service-connected rheumatoid arthritis affecting bilateral ankles, bilateral wrists, bilateral hands, bilateral knees, and back throughout the pendency of this claim and appeal.  Therefore, the preponderance of the evidence is against the grant of a rating higher than 60 percent at any point since November 28, 206.  As such, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim is denied.  See Gilbert, supra.  

Final Considerations 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's left knee and multi-joint rheumatoid arthritis disabilities are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of left knee pain, limited motion, instability, as well as weight loss and anemia, with resulting functional impairment affecting his bilateral ankles, wrists, hands, knees, and back, are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitalized for his service-connected left knee or multi-joint rheumatoid arthritis disabilites during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

At the outset, the Board notes that the RO granted entitlement to TDIU in March 2010, effective from September 5, 2009.  Nevertheless, the Board will consider whether a TDIU claim was raised prior to September 2009.  In this regard, the evidence shows that the Veteran stopped working in September 2009 due to the pain he was experiencing from his multi-joint rheumatoid arthritis.  However, prior to that time, he worked full-time at a Uniroyal plant.  The evidence shows that the Veteran's doctor recommended that he stop working on the production line in approximately 2006; however, the Veteran was able to transfer to an office job as a union representative, which he maintained until he stopped working.  Therefore, while the evidence shows that the Veteran's rheumatoid arthritis disability affected his ability to work, the Board finds that the evidence does not show the Veteran was unemployable due to his service-connected rheumatoid arthritis disability prior to September 2009.  Indeed, the Board finds that any affect his rheumatoid arthritis disability had on his employability was contemplated by the disability ratings assigned to his disability.  As such, further discussion of a TDIU is not necessary.  


ORDER

A disability rating higher than 10 percent for service-connected right knee degenerative arthritis is not warranted.  

A separate 10 percent disability rating for slight instability of the right knee, is granted, subject to the laws and regulations governing monetary awards.  

A disability rating higher than 60 percent for service-connected rheumatoid arthritis affecting the Veteran's bilateral ankles, wrists, hands, knees, and back is not warranted.  


REMAND

The Veteran has asserted that service connection is warranted for PTSD because he was exposed to several stressful events during service.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

With respect to the second element needed to establish service connection for PTSD, if it is shown by official service records that a Veteran personally engaged in combat against the enemy, such as by award of combat citations (e.g., Combat Infantryman Badge, Bronze Star, or Air Medal with "V" device), then the allegation as to PTSD stressor, alone, would be deemed sufficient evidence of a stressor, provided that it is consistent with the circumstances, conditions, and hardships of his service.  No stressor verification would be needed under such circumstances.

If, however, the evidence shows that the Veteran did not serve in combat with enemy forces during service, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Veteran has not claimed that he was involved in combat, and there is no other indication of combat in the record.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (providing for relaxed evidentiary standards as to stressors where a veteran engaged in combat with the enemy).  Further, there is no indication that the Veteran was diagnosed with PTSD during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  

VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  The current regulations now state:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (2011).

However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  

The Veteran has reported several in-service stressful events which he believes resulted in him having PTSD.  These incidents include (1) being kicked in the head by his drill instructor during boot camp in 1987, (2) witnessing a fellow service member die after biting the head off a poisonous snake, and (3) serving on the USS Nassau in Beirut from June to November 1989 and fearing that they would be blown up by the enemy.  See August 2006 Stressor Statement.  

Because stressors (1) and (2) do not involve combat with the enemy, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran, supra.  However, the Board finds that the evidentiary record does not contain any independent evidence which corroborates the Veteran's report of being kicked in the head during boot camp or witnessing someone die from a poisonous snake.  In this regard, the Board notes that the service treatment records do not contain any complaints, treatment, or findings related to a head injury incurred during service; nor is there any evidence of record, inclusive of service personnel records or buddy statements submitted by individuals who served with the Veteran, which shows that a Lt. Colonel Taylor served with the Veteran during service and died as a result of a poisonous snake.  Therefore, the Board finds that stressors (1) and (2) cannot support a diagnosis of PTSD in accordance with the DSM-IV.  

Nevertheless, the Board finds that the third stressor reported by the Veteran involves his fear of hostile military or terrorist activity, as contemplated by the recent amendments to 38 C.F.R. § 3.304(f).  Indeed, as noted, the Veteran has reported that, while serving aboard the USS Nassau from June to November 1989, a Lt. Col. was hung in Beirut, after which the USS Nassau fired its guns.  The Veteran has reported that, for the next 55 days, he was terrified that the ship was a sitting target and that he was always on guard waiting to be blown up or sunk.  See August 2006 Stressor Statement.  

In March 2009, the RO obtained information which reflects that, in late July 1989, the USS Nassau departed Haifa, Israel days after the Israeli abduction of Sheik Abdul Obeid from Lebanon and that, for the next 30 days, the USS Nassau and most of the U.S. Sixth Fleet stood ready for any contingency.  See March 2009 PTSD Stressor Certification.  

While this evidence corroborates the Veteran's reported stressor, it is not otherwise clear if this stressor is consistent with the places, types, and circumstances of the Veteran's service.  Indeed, the Veteran's service personnel records are not associated with the claims file and, thus, it is not clear if the Veteran was aboard the USS Nassau in approximately July 1989.  

Moreover, the Board notes that the Veteran has not been afforded a VA examination to determine if his claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder, if his symptoms are related to the claimed stressor, and if he has any other acquired psychiatric disorder that may be related to his military service.  

However, there is evidence of record which reflects that the Veteran's current symptoms are the result of his service aboard ship.  In December 2005, a Licensed Marriage and Family Therapist (LMFT) provided a statement noting that the Veteran has had symptoms of PTSD for years and that, some of his trauma and resulting anxiety are the result of months confined to ship under the threat of off-shore military operations in Beirut during active military engagements.  See December 2005 statement from L.W., LMFT.  

The Board also notes that, in August 2011, the Veteran was diagnosed with depressive disorder, not otherwise specified, after reporting that he was aboard ship during the crisis in Lebanon which participated in bombing.  See August 2011 VA outpatient treatment record.  

In this regard, the Board notes that, while the Veteran has specifically claimed service connection for PTSD, the Board notes that his claim, based on recent Court determinations, is not limited adjudication for PTSD alone, as the record contains evidence of other psychiatric disorders which may or may not be related to service.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue before the Board is service connection for an acquired psychiatric disorder, to include PTSD and all other psychiatric diagnoses included in the record.

As a result, the Board finds that additional evidentiary development is necessary for a fair adjudication of this claim.  On remand, the RO/AMC will be requested to obtain the Veteran's service personnel records and the deck or ship logs for the USS Nassau.  The RO/AMC will be requested to schedule the Veteran for a VA examination to determine if he currently has an acquired psychiatric disorder, including PTSD, that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify if and when the Veteran served aboard the USS Nassau by obtaining (1) his service personnel records and (2) all deck and ship logs for the USS Nassau.  All records received should be associated with the claims file.  

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA and military facilities, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.  

2.  After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

Please identify all current acquired psychiatric disorders, and related symptoms, based on examination of the Veteran and review of all lay and medical evidence.

If PTSD is diagnosed, the examiner must state whether it is at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of the Veteran's reported stressor involving him being aboard the USS Nassau in or around July 1989, or any time during which he was likely exposed to hostile military or terrorist activity during such service.  In other words, the VA examiner should determine if the reported stressor is adequate to support a diagnosis of PTSD and if his current symptoms are related to his reported stressor.  

If, at the examination, the Veteran reports an additional stressor that involves his fear of hostile military or terrorist activity which is consistent with the types, places, and circumstances of his service, the examiner must opine whether it is at least as likely as not that his PTSD is related thereto.  

For any other currently diagnosed acquired psychiatric disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of any incident during service?  Please specify the incident(s) during service that are related to the current disorder(s).  

A complete rationale must be provided for any opinion offered, with consideration of all lay and medical evidence of record, including the December 2005 statement from L.W., LMFT.  

If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim on appeal based on the entirety of the record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


